Case 5:20-cv-00058-SMH-MLH Document 6 Filed 08/13/20 Page 1 of 1 PageID #: 35



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

STACEY CARTER #46844                               CIVIL ACTION NO. 20-cv-0058

VERSUS                                             CHIEF JUDGE HICKS

CAREER SEARCH ET AL                                MAGISTRATE JUDGE HORNSBY


                                    JUDGMENT

       For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, no written objections

having been filed, and concurring with the findings of the Magistrate Judge under the

applicable law;

       It is ordered that Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE

for lack of subject-matter jurisdiction and pursuant to 28 U.S.C. § 1915(e)(2).

       THUS DONE AND SIGNED at Shreveport, Louisiana, this the 13th day of

August, 2020.

                                              _________________________________
                                                    S. MAURICE HICKS, JR.
                                               UNITED STATES DISTRICT JUDGE
